Citation Nr: 0941194	
Decision Date: 10/29/09    Archive Date: 11/09/09

DOCKET NO.  07-17 027A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement of the appellant to a higher apportionment of 
the Veteran's compensation benefits on behalf of the 
Veteran's child S.J. prior to June [redacted], 2008.

2.  Entitlement to resumption of an apportionment of the 
Veteran's compensation benefits on behalf of the Veteran's 
child S.J. from June [redacted], 2008.


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from February 1984 to 
February 1987 and from February 2003 to May 2004.

This matter comes to the Board of Veterans' Appeals (Board) 
from decisions of a Department of Veterans Affairs (VA) 
Regional Office (RO).  In June 2006, the appellant was 
awarded an apportionment of the Veteran's VA compensation 
benefits, effective October 2005.  In June 2006, the 
appellant filed a notice of disagreement with regard to the 
amount of apportionment assigned.  A statement of the case 
was issued in May 2007, and a substantive appeal was received 
in June 2007.  In December 2008, an apportionment of the 
Veteran's VA compensation benefits was denied, effective June 
[redacted], 2008.  A notice of disagreement was filed in February 
2009, a statement of the case was issued in May 2009, and the 
appellant effectively perfected her appeal by attending a 
Board hearing in September 2009.  The appellant testified at 
a RO hearing in April 2009 and testified at a Board hearing 
in September 2009; the transcripts are of record.

The issue of entitlement to resumption of an apportionment of 
the Veteran's compensation benefits on behalf of the 
Veteran's child S.J. from June [redacted], 2008, is addressed in the 
REMAND portion of the decision below, and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant and the Veteran if any 
further action is required.




FINDINGS OF FACT

1. The Veteran receives service-connected compensation at the 
20 percent rate.

2.  For the period prior to June [redacted], 2008, a higher 
apportionment of the Veteran's VA compensation for the 
Veteran's child S.J. would cause the Veteran undue hardship.


CONCLUSION OF LAW

The criteria for an increased apportionment of the Veteran's 
VA compensation benefits on behalf of the Veteran's child, 
S.J., have not been met.  38 U.S.C.A. § 5307(a) (2) (West 
2002); 38 C.F.R. §§ 3.450, 3.451 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  This made several amendments to the law governing 
certain VA claims, to include redefining VA's duty to assist 
and notification obligations.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  However, it does not appear that these changes are 
applicable to claims such as the one decided herein.  Cf. 
Barger v. Principi, 16 Vet. App. 132 (2002).  In Barger, the 
United States Court of Appeals for Veterans Claims (Court) 
held that the VCAA, with its expanded duties, is not 
applicable to cases involving the waiver of recovery of 
overpayment claims, pointing out that the statute at issue in 
such cases was not found in Title 38, United States Code, 
Chapter 51 (i.e., the laws changed by VCAA).  Similarly, the 
statute at issue in this matter is not found in Chapter 51 
(rather, in Chapter 53).

In addition, the Board notes that the VCAA, does not apply to 
decisions regarding how benefits are paid.  Sims v. 
Nicholson, 19 Vet. App. 453, 456 (2006).  An apportionment 
decision involves deciding how existing benefits are to be 
paid; thus, under Sims, the VCAA is not applicable to this 
claim and will not be further addressed.

The Board also finds that the contested claims procedures 
codified at 38 U.S.C.A. § 7105A(b) and 38 C.F.R. §§ 19.100 
through 19.102 and 20.500 through 20.504 have been 
substantially complied with.  That is, the RO has provided 
both the appellant and the Veteran with notice of the action 
taken with respect to the claims.  They have both been 
provided with notice of the Decision to deny an increased 
apportionment to the appellant on behalf of S.J.  The 
appellant was provided the opportunity to present testimony 
during a RO and Board hearing.  The Veteran has not made a 
hearing request.  The contested claims procedures have been 
substantially complied with.  

Criteria & Analysis

Generally, all or any part of a veteran's compensation may be 
apportioned on behalf of a spouse and children if the veteran 
is not residing with the spouse and children, and the veteran 
is not reasonably discharging his or her responsibility for 
the spouse's and/or the children's support.  See 38 U.S.C.A. 
§ 5307(a); 38 C.F.R. § 3.450(a).

For cases in which hardship is shown to exist, compensation 
may be specially apportioned between the veteran and his 
dependents on the basis of the facts in the individual case 
as long as it does not cause undue hardship to the other 
persons in interest.  In determining the basis for 
"special" apportionment, consideration is to be given to 
such factors as the amount of VA benefits payable, other 
income and resources of the veteran and of those dependents 
on whose behalf the apportionment is claimed, and the special 
needs of the veteran, his dependents and the apportionment 
claimants.  Ordinarily, apportionment of more than 50 percent 
of the veteran's benefits would constitute undue hardship on 
him while apportionment of less than 20 percent of his 
benefits would not provide a reasonable amount for any 
apportionee.  See 38 C.F.R. § 3.451.  The special 
apportionment was apparently designed to provide for an 
apportionment in situations where a veteran is reasonably 
discharging his responsibility for the support of any 
claimant who might be entitled to a "general" 
apportionment, but special circumstances exist which warrant 
giving "dependents" additional support.  See, e. g., Vet. 
Reg. No. 6(c), Instruction No. 2, VI (Oct. 1934); cf. Vet. 
Reg. No. 6(c), 4 (June 1934).

For the purpose of determining entitlement benefits, the term 
"child of the veteran" means an unmarried person who is a 
legitimate child who is under the age of 18 years, or who, 
before reaching the age of 18 years, became permanently 
incapable of self-support, or who, after reaching the age of 
18 years and until completion of education or training (but 
not after reaching the age of 23 years) is pursuing a course 
of instruction at an approved educational institution.  38 
U.S.C.A. § 101(4)(A); 38 C.F.R. § 3.57.  In this case, S.J. 
is a child of the Veteran who is under the age of 18, and her 
date of birth is June [redacted], 1993.  

The appellant filed a claim for an apportionment of the 
Veteran's compensation benefits on behalf of their child in 
October 2005.  In March 2006, the appellant completed a VA 
Form 21-0788, Information Regarding Apportionment of 
Beneficiary's Award, and reported monthly income of $610.00 
Social Security benefits, $13.00 supplemental security income 
(SSI), and $15.00 of other Social Security income.  She 
reported her monthly expenses totaled approximately $2,080.00 
for food, rent, utilities, telephone, clothing, school 
expenses, and gas.  The appellant did not provide any 
information pertaining to any personal income.  It was not 
clear whether the expenses were strictly for S.J., the 
appellant and S.J., or some combination thereof.  

In May 2006, the Veteran submitted VA Form 21-0788 with his 
financial information.  He reported monthly gross wages from 
all employment of $350.00 and other income of $218.00.  The 
$218.00 reported corresponds to the VA monthly award he was 
receiving at that time as service connection was in effect at 
the 20 percent rate.  He reported average monthly expenses 
totaled $1749.00, which included $475.00 rent, $200.00 
utilities, and $468.00 of monthly child support.  

In a May 2006 statement from the Veteran, he reported that 
his only current income came from VA compensation and that he 
had been out of work for 8 months due to injuries sustained.  
He stated that his child support due to the appellant had 
doubled from $217.00 to $468.00, despite no increase in his 
income.

Based on this information, the RO awarded $40.00 per month to 
the appellant on behalf of S.J.  This amount was effective 
October 2005.

As detailed, the appellant has requested an increase in the 
amount of apportionment awarded.

At an August 2008 RO informal conference, the appellant 
stated that the Veteran had moved into a VA housing facility 
around the time she filed for a higher apportionment and that 
his living expenses had been significantly reduced with this 
move.  

Correspondence dated in September 2008 from a VA housing 
facility reflects that the Veteran was a resident, he paid 
$58.00 in rent, and utilities were included.  The rent was 
based on his gross monthly income, and he was required to pay 
30 percent of his gross monthly income.  

In a September 2008 statement from the Veteran, he reported 
that due to a back injury he was forced to move to a VA 
facility and he cannot do the type of work that he used to 
do.  He reported monthly expenses of $58 for rent, $57 for 
phone, and $20 to wash clothes.  He reported paying $100.00 
per week child support for S.J. and $50 per week for another 
daughter.  He reported other expenses but did not report a 
specific monthly amount.  He submitted a September 2007 Court 
Order reflecting that he was ordered to pay $440.00 per month 
to the appellant for current and past-due child support.  

In September 2008, the appellant submitted another VA Form 
21-0788.  She reported $645.00 in SSA income, and $27 in SSI 
income.  She reported custodian monthly expenses of $1610.00 
and monthly expenses of $950.00 for S.J.  The monthly 
expenses for S.J. appeared to be a percentage of some of 
appellant's monthly expenses and also separate additional 
expenses for S.J.

A non-custodial parent payment summary reflects that from 
September 1998 to March 2008, the Veteran has paid $20,829.90 
in child support.  Since October 2005 (and prior to such 
date), the Veteran has paid weekly child support, albeit 
differing amounts ranging from $29.00 weekly to $217.00 
weekly, through March 2008.  The Board notes that it appears 
that the Veteran did not pay any child support from mid-
February 2006 until early October 2006, and he also did not 
pay for periods in 2007.  

A November 2008 VA Report of Contact reflects that the 
Veteran has two minor children, one with the appellant.  He 
reported that he did not submit a VA Form 21-0788 because his 
financial situation had not changed.  His expenses include 
child support for two minor children, rent $58.00, phone 
$40.00, gas $50.00, variable car maintenance, hygiene 
products and incidentals $25, which is not covered by food 
stamps.  His only steady source of income is $230 monthly 
from VA.  He sometimes finds odd jobs that pay cash but 
nothing steady.  Any extra money he has goes towards child 
support.  He stated that he does not keep up with Department 
of Child Services payments as it is $400 monthly for one 
child and $200 monthly for the other child, which is triple 
his income.  

The evidence of record reflects that the $40.00 apportionment 
awarded to the appellant was stopped effective June [redacted], 2008, 
as a clerical error was made entering S.J.'s birth date.  A 
birth date was entered reflecting that S.J. had turned 18 in 
2008.  Development was undertaken for resuming the 
apportionment due to such clerical error.  In December 2008, 
the RO determined that an apportionment of the Veteran's VA 
compensation on behalf of S.J. was not warranted, effective 
June [redacted], 2008, as it would cause the Veteran undue financial 
hardship.  

At an April 2009 RO hearing, the appellant testified that the 
Veteran's expenses are much less than originally reported and 
that he has failed to report his employment.  The appellant 
testified that the Veteran's wages have been garnished in the 
past through the Department of Social Services; however, he 
then quits his job.  The appellant testified that she 
receives SSA disability benefits and SSI benefits.  She 
reported a mortgage of $1177.00 monthly and other expenses.  

At the Board hearing, the appellant again testified that the 
Veteran's living expenses are less than originally reported.  
She testified that he was ordered by the Court to pay $82.00 
per week in child support.  She also testified that he has 
been working and generating income, being paid between $14 - 
16 per hour.  She testified that he owes $30,000.00 in child 
support.  

The Board has considered the evidence of record and the 
contentions of the appellant, but finds that the evidence of 
record does not support an increase in the amount of 
apportionment to the appellant on the behalf of the Veteran's 
child S.J. for the period prior to June [redacted], 2008.

According to the appellant, her only source of income is in 
the form of SSA and SSI benefits, and her expenses for S.J. 
exceed her income.  The Board notes that a portion of the 
reported expenses also pertain to the appellant, who is not 
eligible for apportionment.  While expenses such as rent, 
utilities, food, medicine, car, insurance, phone do pertain 
to S.J., such expenses are also allotted to the appellant, 
thus in fact the total expenses reported would be reduced by 
her share.  As detailed, the appellant most recently reported 
$645.00 in SSA income, and $27 in SSI income, custodian 
monthly expenses of $1610.00, and monthly expenses of $950.00 
for S.J.  Again, it is not entirely clear whether such 
monthly expenses for S.J. are included in the total monthly 
expense amount or constitute separate expenses.  It is clear, 
however, that the appellant's share of expenses for S.J. 
appear to exceed her monthly income.  

As detailed, in May 2006, the Veteran reported $568.00 in 
income (wages and VA compensation) and $1749.00 in monthly 
expenses, which included $468.00 of monthly child support for 
S.J. and another minor child.  Thus, at that time his 
reported expenses exceeded his reported income.  A subsequent 
statement from the Veteran, however, reflected that his only 
source of income was from VA compensation ($218) as he had 
been injured.  At the time the apportionment was awarded, the 
$40.00 amount constituted 7 percent of his initial reported 
income and 18 percent of his VA compensation.  Thereafter, in 
September 2008 it was reported that the Veteran was living in 
a VA facility paying significantly reduced rent and no 
utility expenses.  Thus, it is clear that his expenses had 
been greatly reduced from his initial May 2006 reporting.  He 
reported less than $200 in monthly living expenses, but also 
reported $150 in child support obligations for S.J. and 
another minor child.  In November 2008, the Veteran reported 
similar monthly living expenses, and while he was still 
receiving VA compensation at the 20 percent rate, he stated 
that he could only find odd jobs and such income went towards 
his child support.  His income is also supported by the fact 
that he lives in a VA facility, wherein his $58.00 rent 
constitutes 30 percent of his income.  Despite his reduced 
living expenses, based on his reporting, his monthly living 
expenses and child support obligations exceeded his VA 
compensation.  

Based on a review of the financial information of record and 
testimony of the appellant, it is clear that she has 
demonstrated a financial need for an increased apportionment 
on behalf of S.J.  The Board, however, has balanced such need 
with the reported income and expenses of the Veteran prior to 
June [redacted], 2008, and finds that an increased apportionment from 
his VA benefits would result in undue financial hardship for 
him, seriously undermining his ability to afford the basic 
necessities of life.  As discussed in detail, his reduced 
living expenses and child support obligations continue to 
exceed his VA compensation benefits, which he reported at 
that time was his only form of stable income.  As detailed, 
while it is clear that the Veteran has failed to fulfill the 
entirety of his monthly child support obligations to S.J., as 
ordered by the Court, the evidence of record does reflect 
that since the $40.00 apportionment was awarded effective 
October 2005, the Veteran has also separately paid child 
support to the appellant in 2005, 2006, 2007, and 2008, 
albeit a reduced amount.  The Board also acknowledges that 
there are months in 2006 and 2007 when the Veteran has failed 
to pay child support.  It does not appear, however, that the 
child support payment summary accounts for the $40.00 
apportioned amount that the appellant received on a monthly 
basis from October 2005 through June 2008.  While the 
apportioned amount of $40.00 per month, prior to June [redacted], 
2008, constitutes slightly less than 20 percent of the 
Veteran's compensation benefits, the Veteran is also 
obligated through the courts to support S.J.  As detailed by 
the appellant in her hearing testimony, she has taken action 
to garnish his wages in the past and has also moved to hold 
him in contempt for failing to pay child support.  

The role of VA is to make a determination as to whether an 
increased apportionment would constitute a financial hardship 
to both the appellant and the Veteran, based on the reported 
income and expenses.  While the appellant contends that the 
Veteran has failed to accurately report his income and 
expenses, as detailed, the evidence of record does contain 
financial reporting from the Veteran in 2006 and on two 
occasions in 2008.  In light of the Veteran's income and 
expenses prior to June [redacted], 2008, the Board has determined that 
an increased apportionment is not warranted as such would 
constitute undue financial hardship on the Veteran.  

Thus, while sympathetic to the appellant's contentions, the 
Board finds that the appellant's entitlement to an increase 
in the apportionment of the Veteran's compensation benefits 
has not been established.  Accordingly, the Board finds that 
an increased apportionment of the Veteran's compensation 
benefits for a child in the appellant's custody is not 
warranted.  38 U.S.C.A. § 5307; 38 C.F.R. §§ 3.450, 3.451.


ORDER

An increased apportionment of the Veteran's compensation 
benefits on behalf of his child, S.J., prior to June [redacted], 2008 
is denied.


REMAND

The appellant has requested resumption of an apportionment of 
the Veteran's compensation on behalf of S.J. from June [redacted], 
2008.  The evidence of record contains financial information 
from the Veteran in September 2008 and November 2008; 
however, the Veteran has not submitted a VA Form 21-0788 
since May 2006.  At the time of the November 2008 Report of 
Contact, the Veteran reported that his only steady form of 
income was VA compensation and that he could only find odd 
jobs.  He did not report his monthly income from such odd 
jobs.  The appellant has testified that the veteran is 
employed making $14-16/hourly.  The Board has determined that 
in order to make a proper determination as to whether a 
resumption of apportionment is warranted, the RO should 
obtain current financial and expense information from the 
Veteran.  In light of such additional development, the RO 
should also obtain current financial and expense information 
from the appellant.

Accordingly, the case is REMANDED for the following actions:

1.  Ask the Veteran to complete a current 
statement showing any monthly income, 
expenses, and assets.  

2.  Ask the appellant to complete a 
current statement showing any monthly 
income, expenses, and assets.  She should 
also be requested to provide details, to 
include any available documentation, as 
to any financial assistance received from 
the Veteran for support of S.J.

3.  After completion of the above, the RO 
should review the expanded record and 
determine if an apportionment of the 
Veteran's compensation on behalf of S.J. 
is warranted from June [redacted], 2008.  If the 
benefit sought is not granted, the 
appellant and the Veteran should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The appellant and the Veteran have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


